Citation Nr: 0900212	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  06-25 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the appellant's claim of service connection 
for the cause of the veteran's death.

The evidentiary record shows that the immediate cause of the 
veteran's death in March 2005 was asystole (cardiac 
arrhythmia), due to congestive heart failure, ischemic 
cardiomyopathy, and coronary artery disease.  Other 
significant conditions contributing to death, but not 
resulting in the underlying cause, included hypertension, 
diabetes, hyperlipidemia, chronic renal failure, prostate 
carcinoma, mitral valve insufficiently, and post-traumatic 
stress disorder (PTSD).  At the time of death, the veteran 
was service connected for PTSD, evaluated at 50 percent 
disabling.  

Following a VA psychological examination in July 2004, the 
examiner confirmed the veteran's diagnosis of PTSD, noted a 
serious impairment in personal, social, and occupational 
functioning, and opined that his PTSD symptoms were likely to 
deteriorate and very unlikely to improve.  

As per 38 C.F.R. § 3.312(a), the death of a veteran will be 
considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(c)(1) states that contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided to lent assistance to the production of 
death.  It is not sufficient to show that a service-connected 
condition causally shared in producing death.  Rather, it 
must be shown that there was a causal connection.  See 38 
C.F.R. § 3.312(c)(1).

Under 38 C.F.R. § 3.312(c)(4), it is noted that there are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  However, even in 
those cases, there is for consideration whether there may be 
a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In that instance, the 
service-connected disability must generally affect a vital 
organ and itself be of a progressive or debilitating nature.  
See 38 C.F.R. § 3.312(c)(4).

In this case, the claims file contains a February 2005 Rating 
Board opinion which found that no evidence of record 
connected the veteran's cause of death to his service-
connected PTSD.  Without providing any rationale in support 
of the opinion, the examiner stated that there was no 
connection between the veteran's PTSD and the cause of his 
death.

The Board notes that, at the time of the February 2005 
opinion, PTSD was not listed on the veteran's death 
certificate as an additional significant condition 
contributing to death.  However, in September 2006, the RO 
received an updated, certified copy of the veteran's death 
certificate in whish PTSD was listed as a contributing cause 
of death.  That change was initialed by the veteran's private 
physician of 15 years.

In July 2008, the veteran's private physician submitted a 
signed statement in which it was noted that a "nervous 
condition" had been observed.  The physician stated that the 
veteran's PTSD, present mostly during the night, included the 
reliving of traumatic events.  The physician prescribed Xanex 
to the veteran to help him cope with his service-connected 
disability.  While the physician was unable to specifically 
state that the veteran's PTSD was the sole contributing 
factor to his death, the physician opined that the continual 
stress of flashbacks, which can stimulate the body's response 
to stress (such as the fight or flight mechanism), could have 
played a role in helping to decrease the function of an 
already weakened heart and contributed to the veteran's 
demise.

In light of the information discussed above, and in 
accordance with the VA's duty to assist, a medical opinion 
should be obtained so as to determine whether there may be a 
reasonable basis for holding that the veteran's service-
connected PTSD was of such severity as to have had a material 
influence in accelerating his death.

The Board also notes that, during the course of the pending 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision concerning the content of 
VCAA notices relevant to DIC claims.  See Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  In Hupp¸ the Court held that a 
notice with regard to a claim for DIC benefits must include 
(1) a statement of the conditions (if any) for which the 
veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected disability and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a disorder not yet service connected.  Additionally, 
if the appellant raises a specific issue regarding a 
particular element of the claim, the notice must inform the 
appellant of how to substantiate the assertion, taking into 
account the evidence submitted in connection with the 
application.

In the present case, a May 2005 letter informed the appellant 
of the evidence necessary to support a claim for DIC 
benefits.  However, the letter did not inform the appellant 
of the disability for which the veteran was service-connected 
or of the evidence required to support a claim for benefits 
based on a disability that was not yet service connected.  
Therefore, the appellant has not been provided a notice which 
complies with the Hupp requirements and, therefore, the case 
must be remanded for a corrected notice.

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should send the veteran a 
corrective VCAA notice letter under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) and the Court's decision in Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).  
The letter should include (1) a statement 
of the condition for which the veteran was 
service connected at the time of his 
death, (2) an explanation of the evidence 
and information required to substantiate 
the DIC claim based on the veteran's 
previously service-connected condition, 
and (3) an explanation of the evidence and 
information required to substantiate the 
DIC claim based on a condition not yet 
service connected.
2.  The RO should arrange for a VA 
cardiology opinion to determine whether 
there may be a reasonable basis for 
holding that the veteran's service-
connected PTSD at the time of his death 
was of such severity as to have had a 
material influence in accelerating his 
death.  After examination and review of 
the claims folder, the examiner should 
address the following:

a)	Did the veteran's service-
connected PTSD contribute 
substantially or materially to 
the cause of the veteran's death, 
combine with other disorders to 
cause death, or aid to lend 
assistance to the production of 
death?  

NOTE: It is not sufficient to 
show that a service-connected 
condition causally shared in 
producing death.  Rather, it must 
be shown that there was a causal 
connection.

b)	Was the veteran's service-
connected PTSD of such severity 
as to have had a material 
influence in accelerating his 
death?  

The claims file must be made available to the 
examiner(s) and the examiner(s) should indicate 
in his/his report whether or not the claims 
file was reviewed.  A rationale for any opinion 
expressed should be provided.  



3. After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA and implementing regulations, and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
appellant and her representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



